        Case 3:20-cr-00056-TKW Document 96 Filed 12/11/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                    Case No. 3:20cr56-TKW

GREGORY FOUNTAIN JONES
                                             /

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the Chief United States

Magistrate Judge, to which there have been no timely objections, the plea of guilty

of the Defendant, GREGORY FOUNTAIN JONES, to Counts One, Two, and Five

of the indictment is hereby ACCEPTED. All parties shall appear before this Court

for sentencing as directed.

      DONE AND ORDERED this 11th day of December 2020.

                                 T. Kent Wetherell, II
                               T. KENT WETHERELL, II
                               UNITED STATES DISTRICT JUDGE
